PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
HUAWEI TECHNOLOGIES CO., LTD.
Application No. 16/977,041
Filed: 31 Aug 2020
For TERMINAL DEVICE MANAGEMENT METHOD AND TERMINAL DEVICE
:
:
:
:	DECISION ON PETITION
:
:
:


This is in response to the petition pursuant to 37 C.F.R. 
§ 1.182, requesting the withdrawal of a terminal disclaimer, filed on April 18, 2022.
  
This petition is DISMISSED.

On February 22, 2022 , Petitioner submitted a terminal disclaimer to overcome a non-statutory double patenting rejection over U.S. patent number 10,685,100, in a final Office action mailed December 24, 2021.

Office records show the petition fee was charged to Deposit Account number 50-3333 on September 6, 2022.  

With this petition, Petitioner seeks the withdrawal of the terminal disclaimer in view of an amendment to the claims filed on February 22, 2022.

This argument has been considered by the Supervisory Patent  Examiner, but has not been deemed to be persuasive.  The Supervisory Patent Examiner has provided the following comments:

I base my decision on the consideration that the “species anticipates the genus”.

The modifications to claims 1 and 13 on 2/22/22 constrained application but constraining does not eliminate or redirect to a different genus … yes scope was changed but that does not establish distinction.
The explanation provided in the petition is insufficient to explain why application 16/977041 is distinct from patent 10,685,100.  The application generalizes from a “fingerprint” apparatus (‘100”) to “decision models” using a structured analysis.

A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

I maintain the examiner’s position on the application of a nonstatutory double patenting rejection.

The time period for filing a renewed petition is governed by 37 C.F.R. § 1.181(f).  Therefore, the response to this decision must be submitted within TWO MONTHS from the mail date of this decision, and extensions of time under 37 C.F.R. § 1.136(a) are not permitted.  The reply should include a cover letter entitled “Renewed Petition pursuant to 37 C.F.R. § 1.182.”  This is not a final agency action within the meaning of 5 U.S.C § 704.

How to respond to this decision :

The response to this decision should indicate in a prominent manner that the attorney handling this matter is Paul Shanoski, and may be submitted by mail, hand delivery, facsimile, or via EFS-Web.  

Mail: Mail Stop Petition, Commissioner for Patents, United States Patent and Trademark Office, P.O. Box 1450, Alexandria, VA, 22313-1450.  

If responding by mail, Petitioner is advised not to place the undersigned’s name on the envelope.  Only the information that appears in the footnote should be included – adding anything else to the address will delay the delivery of the response to the deciding official.

Hand delivery: Customer Window, Randolph Building, 401 Dulany Street, Alexandria, VA, 22314. 

Facsimile: (571) 273-8300: please note this is a central facsimile number.  

EFS-Web: Registered users of EFS-Web may alternatively submit a response to this decision via EFS-Web.  When filing via EFS-Web the user must select from the list of document descriptions to specify the files being submitted via EFS-Web.  Based on the document description selected by the user, a document code is assigned, and a message regarding the document submitted to the USPTO will be forwarded to the appropriate organization for processing and to the appropriate official for consideration: therefore, accurate document indexing is important to facilitate efficient processing and proper consideration of the document by the USPTO. It is important for users to select the correct document description and check the application file via PAIR after the submission is completed.

Any questions concerning this matter may be directed to Attorney Advisor Paul Shanoski at (571) 272-3225.1  


/Paul Shanoski/
Paul Shanoski
Attorney Advisor
Office of Petitions



    
        
            
        
            
    

    
        1 Petitioner will note that all practice before the Office should be in writing, and the action of the Office will be based exclusively on the written record in the Office.  See 37 C.F.R. § 1.2.  As such, Petitioner is reminded that no telephone discussion may be controlling or considered authority for any further action(s) of Petitioner.